 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

EXHIBIT 10.6
 
 
AMENDED AND RESTATED
RESTRICTED STOCK AGREEMENT


THIS AMENDED AND RESTATED RESTRICTED STOCK AGREEMENT (the “Restricted Stock
Agreement”) is made and entered into as of July 4, 2011 by and between
PhotoMedex, Inc., a Nevada corporation (the “Company”), having its executive
offices at 147 Keystone Drive, Montgomeryville, PA 18936, and Michael R. Stewart
(the “Purchaser”), having his residence at 3930 Ruckman Way, Doylestown, PA
18902.  The parties acknowledge and agree that this Restricted Stock Agreement
shall become effective only upon the closing of the transactions contemplated
under the terms of that certain Agreement and Plan of Merger executed by and
between the Company, PHMD Merger Sub., Inc, a wholly owned subsidiary of the
Company, and Radiancy, Inc. as of July 4, 2011 (the “Merger”).  If the closing
of the Merger (the “Closing”) does not occur on or prior to January 31, 2012,
this Restricted Stock Agreement shall become null and void and of no further
effect; provided, however, that the Original Agreement (as hereinafter defined)
shall then continue in effect in accordance with its terms.


WHEREAS, the parties previously entered into that certain Restricted Stock
Agreement dated March 30, 2011 (the “Effective Date”) (the “Original
Agreement”); and


WHEREAS, in connection with and expressly conditioned upon the Closing, and in
further consideration of the Company’s agreement to grant the Purchaser the
right to acquire additional Restricted Shares under a Restricted Stock Agreement
to be entered between the Company and the Purchaser of even date herewith, the
Company and the Purchaser agree to amend and restate the Original Agreement on
the terms provided herein; and


WHEREAS, capitalized terms used but not otherwise defined herein shall have the
meaning set forth in the PhotoMedex, Inc. 2005 Equity Compensation Plan (the
“Plan”).  The Purchaser agrees to be bound by the terms and conditions of the
Plan, which are incorporated herein by reference and which control in case of
any conflict with this Restricted Stock Agreement, except as otherwise
specifically provided in the Plan.


SECTION 1 ACQUISITION OF SHARES.


(a)           Issuance.  On the terms and conditions set forth in this
Restricted Stock Agreement, the Company agrees to issue One Hundred Thousand
(100,000) Restricted Shares to the Purchaser.  The issuance shal1 occur at the
offices of the Company as of the Effective Date set forth above.
 
(b)           Consideration.  The Purchaser agrees to pay to the Company the sum
of $0.01 (the “Per Share Purchase Price”) for each of such Shares, representing
the par value thereof.  Payment shall be made on the issuance date by delivery
to the Company of the Purchaser's check in the amount of the aggregate purchase
price.
 
(c)           Defined Terms.  Certain capitalized terms are defined in Sections
2 and 3 of this Restricted Stock Agreement.
 

 
 

--------------------------------------------------------------------------------

 

SECTION 2  RIGHT OF REPURCHASE.
 


(a)           Scope of Repurchase Right.  Until they vest in accordance with
Section 2(b) below, the Purchased Shares shall be Restricted Shares and shall be
subject to the Right of Repurchase.  The Company may exercise its Right of
Repurchase only during the Repurchase Period following the termination of the
Purchaser's Service.
 
(b)           Lapse of Repurchase Right.
 
(i)           Notwithstanding any provisions of the Plan to the contrary, the
Right of Repurchase with respect to such number of the Restricted Shares that,
when considered in connection with all other payments to be made to the
Purchaser in connection with the Closing, would result in the Purchaser
receiving the maximum amount he could receive without the acceleration of the
Restricted Shares (and all other applicable payments) being subject to the
excise tax provisions of Section 4999 of the Code, shall lapse upon the Closing,
so long as the Purchaser continues to be a Service Provider at all times from
the Effective Date through the Closing (such number of Restricted Shares as
shall so vest upon the Closing to be referred to herein as the “Accelerated
Shares”).  Except as otherwise provided in Section 2(b)(ii), the Right of
Repurchase with respect to the remaining Restricted Shares (i.e., all Restricted
Shares other than the Accelerated Shares) shall lapse with respect to 33 1/3
percent (33 1/3%) of such remaining Restricted Shares on each of the first,
second and third anniversaries of the Closing, so long as the Purchaser
continues to be a Service Provider at all times from the Effective Date through
each such anniversary.  The determination of the number of Accelerated Shares
shall be made by an accounting firm selected by the Company and consented to by
the Purchaser, which consent shall not be unreasonably withheld.
 
(ii)           Notwithstanding Section 2(b)(i), following the Closing, all of
the remaining Restricted Shares shall earlier vest, and the Right of Repurchase
shall lapse, upon the first to occur of (i) the termination of the Purchaser’s
employment by the Company without Cause or as the result of the Company’s
non-renewal of the Purchaser’s New Employment Agreement; (ii) the termination of
the Purchaser’s employment with the Company by him for Good Reason; or (iii) the
termination of the Purchaser’s employment with the Company as the result of his
death or Disability, in each instance so long as the Purchaser continues to be
employed by the Company at all times from the Effective Date through the date of
the applicable vesting event.
 
(c)           Escrow.  Upon issuance, the certificate(s) for Purchased Shares
shall be deposited in escrow with the Company to be held in accordance with the
provisions of this Restricted Stock Agreement.  Any additional or exchanged
securities or other property described in Section 2(f) below shall be delivered
to the Company to be held in escrow.  All ordinary cash dividends on Purchased
Shares (or on other securities held in escrow) shall be paid directly to the
Purchaser and shall not be held in escrow.  Purchased Shares, together with any
other assets held in escrow under this Restricted Stock Agreement, shall be
(i) surrendered to the Company for repurchase upon exercise of the Right of
Repurchase or (ii) released to the Purchaser upon his or her request to the
extent that the Purchased Shares have ceased to be Restricted Shares (but not
more frequently than once every six months).  In any event, all
 

 
2

--------------------------------------------------------------------------------

 

Purchased Shares that have ceased to be Restricted Shares, together with any
other vested assets held in escrow under this Restricted Stock Agreement, shall
be released within 90 days after the termination of the Purchaser's Service.
 
(d)           Exercise of Repurchase Right.  The Company shall be deemed to have
exercised its Right of Repurchase automatically for all Restricted Shares as of
the commencement of the Repurchase Period, unless the Company during the
Repurchase Period notifies the holder of the Restricted Shares pursuant to
Section 9 that it will not exercise its Right of Repurchase for some or all of
the Restricted Shares.  During the Repurchase Period, the Company shall pay to
the holder of the Restricted Shares the purchase price determined under
Sections 1(b) and 2(a) above for the Restricted Shares being repurchased ($0.01
per Share, as adjusted for stock splits, stock dividends and similar corporate
transactions).  Payment shall be made in cash or cash equivalents and/or by
canceling indebtedness to the Company incurred by the Purchaser.  The
certificate(s) representing the Restricted Shares being purchased shall be
delivered to the Company (if not already held by the Company).
 
(e)           Termination of Rights as Stockholder.  If the Right of Repurchase
is exercised in accordance with this Section 2 and the Company makes available
the consideration for the Restricted Shares being repurchased, then the person
from whom the Restricted Shares are repurchased shall no longer have any rights
as a holder of the Restricted Shares (other than the right to receive payment of
such consideration).  Such Restricted Shares shall be deemed to have been
repurchased pursuant to this Section 2 whether or not the certificate(s) for
such Restricted Shares have been delivered to the Company or the consideration
for such Restricted Shares has been accepted.
 
(f)           Additional or Exchanged Securities and Property.  In the event of
a merger or consolidation of the Company with or into another entity, any other
corporate reorganization, a stock split, the declaration of a stock dividend,
the declaration of an extraordinary dividend payable in a form other than stock,
a spin-off, an adjustment in conversion ratio, a recapitalization or a similar
transaction affecting the Company's outstanding securities, any securities or
other property (including cash or cash equivalents) that are by reason of such
transaction exchanged for, or distributed with respect to, any Restricted Shares
shall continue to be subject to the Right of Repurchase.  Appropriate
adjustments to reflect the exchange or distribution of such securities or
property shall be made to the number and/or class of the Restricted Shares and
to all of the provisions of this Section 2, including the price per share to be
paid upon the exercise of the Right of Repurchase, provided that the aggregate
purchase price payable for the Restricted Shares shall remain the same.  In the
event of a merger or consolidation of the Company with or into another entity or
any other corporate reorganization, the Right of Repurchase may be exercised by
the Company’s successor.
 
(g)           Transfer of Restricted Shares.  The Purchaser shall not transfer,
assign, encumber or otherwise dispose of any Restricted Shares without the
Company's written consent (which consent may be withheld with or without any
reason therefor), except as provided in the following sentence.  The Purchaser
may transfer Restricted Shares to one or more members of the Purchaser's
Immediate Family or to a trust or partnership established by the Purchaser for
the benefit of the Purchaser and/or one or more members of the Purchaser's
Immediate Family, provided in either case that the Transferee agrees in writing
on a form prescribed by the
 

 
3

--------------------------------------------------------------------------------

 

Company to be bound by all provisions of this Restricted Stock Agreement.  If
the Purchaser transfers any Restricted Shares, then this Restricted Stock
Agreement shall apply to the Transferee to the same extent as to the Purchaser.
 
(h)           Assignment of Repurchase Right.  The Board of Directors may freely
assign the Company's Right of Repurchase, in whole or in part.  Any person who
accepts an assignment of the Right of Repurchase from the Company shall assume
all of the Company's rights and obligations under this Section 2.
 
(i)           Part-Time Employment and Leaves of Absence.  If the Purchaser
commences working on a part-time basis, then the Company may adjust the vesting
schedule set forth in Section 2(b) above in accordance with the Company's
part-time work policy or the terms of an agreement between the Purchaser and the
Company pertaining to his or her part-time schedule.  If the Purchaser goes on a
leave of absence, then the Company may adjust the vesting schedule set forth in
Section 2(b) above in accordance with the Company’s leave of absence policy or
the terms of such leave.  Except as provided in the preceding sentence, Service
shall be deemed to continue while the Purchaser is on a bona fide leave of
absence, if (i) such leave was approved by the Company in writing and (ii)
continued crediting of Service is expressly required by the terms of such leave
or by applicable law (as determined by the Company).  Service shall be deemed to
terminate when such leave ends, unless the Purchaser immediately returns to
active work.
 
SECTION 3  OTHER DEFINITIONS.


”Cause” shall have the meaning ascribed to such term under the New Employment
Agreement.


“Good Reason” shall have the meaning ascribed to such term under the New
Employment Agreement; provided, however, that, for purposes of this Restricted
Stock Agreement only, subsection (c)(3) of the definition of Good Reason shall
read as follows:


(3)           A reduction of the Executive’s base salary or bonus opportunity.


“Immediate Family” shall mean any child, stepchild, grandchild, parent,
stepparent, grandparent, spouse, sibling, mother-in-law, father-in-law,
son-in-law, daughter-in-law, brother-in-law or sister-in-law and shall include
adoptive relationships.


“New Employment Agreement” shall mean an amended and restated employment
agreement to be entered into by and between the Purchaser and the Company which
agreement shall become effective only upon and subject to the Closing, and which
shall supercede in its entirety that certain Amended and Restated Employment
Agreement dated May 6, 2008, including any amendments thereto, as previously
entered into by and between the Company and the Purchaser.


“Purchased Shares” shall mean the Shares purchased by the Purchaser pursuant to
this Restricted Stock Agreement.



 
4

--------------------------------------------------------------------------------

 

“Repurchase Period” shall mean a period of 180 consecutive days commencing on
the date when the Purchaser's Service terminates for any reason.


“Restricted Shares” shall mean a Purchased Share that is subject to the Right of
Repurchase.


“Right of Repurchase” shall mean the Company's right of repurchase described in
Section 2.


“Securities Act” shall mean the Securities Act of 1933, as amended.


“Securities Exchange Act” shall mean the Securities Exchange Act of 1934, as
amended.


“Service” shall mean service to the Company or its subsidiaries as an Employee.


“Share” shall mean one share of Stock.


“Stock” shall mean the Common Stock of the Company, par value $0.01 per Share.


“Transferee” shall mean any person to whom the Purchaser directly or indirectly
transfers any Purchased Shares.


SECTION 4  OTHER RESTRICTIONS ON TRANSFER


(a)           Purchaser Representations.  In connection with the issuance and
acquisition of Shares under this Restricted Stock Agreement, the Purchaser
hereby represents and warrants to the Company as follows:
 
(i)           The Purchaser has received a copy of an offering memorandum
relating to the sale of the Purchased Shares to the Purchaser hereunder.
 
(ii)           The Purchaser acknowledges his or her understanding that if he or
she is an “affiliate” of the Company, the Purchaser's right to resell the
Purchased Shares after the Company's Right of Repurchase lapses is restricted
under the Securities Act.
 
(iii)           The Purchaser will not sell, transfer or otherwise dispose of
the Purchased Shares in violation of the Securities Act or the rules promulgated
thereunder, including Rule 144 under the Securities Act.  The Purchaser agrees
that he or she will not dispose of the Purchased Share unless and until he or
she has complied with all requirements of this Restricted Stock Agreement
applicable to the disposition of Purchased Shares and he or she has provided the
Company with written assurances, in substance and form reasonably satisfactory
to the Company, that (A) the proposed disposition does not require registration
of the Purchased Shares under the Securities Act or all appropriate action
necessary for compliance with the registration requirements of the Securities
Act or with any exemption from registration available under the Securities Act
(including Rule 144) has been taken and (B) the proposed disposition will not
result in the contravention of any transfer restrictions applicable
 

 
5

--------------------------------------------------------------------------------

 

to the Purchased Shares under securities law.
 
(b)           Securities Law Restrictions.
 
(i)           Regardless of whether the offering and sale of Shares under this
Restricted Stock Agreement have been registered under the Securities Act or have
been registered or qualified under the securities laws of any state, the Company
at its discretion may impose restrictions upon the sale, pledge or other
transfer of the Purchased Shares (including the placement of appropriate legends
on stock certificates or the imposition of stop-transfer instructions) if, in
the judgment of the Company, such restrictions are necessary or desirable in
order to achieve compliance with the Securities Act, the securities laws of any
state or any other law.
 
(ii)           Inasmuch as the Purchaser is an affiliate of the Company by
virtue of the fact that he is Chief Executive Officer of the Company, the
Purchaser is subject to Section 16 of the Securities and Exchange Act, and is
thereby obliged to make reports to the Securities and Exchange Commission under
the Forms 3, 4 and 5 and is subject to the “short swing profit” rules.
 
(iii)           The Purchaser is also obliged to comply with the Company’s
Securities Trading Policy which provides for, among other things, certain
black-out or no-trading periods and, consistent with the Securities Act, not to
trade shares based on material non-public information that comes into the
Purchaser’s possession.
 
(c)           Rights of the Company.  The Company shall not be required to
(i) transfer on its books any Purchased Shares that have been sold or
transferred in contravention of this Restricted Stock Agreement or (ii) treat as
the owner of Purchased Shares, or otherwise to accord voting, dividend or
liquidation rights to, any transferee to whom Purchased Shares have been
transferred in contravention of this Restricted Stock Agreement.
 
SECTION 5  SUCCESSORS AND ASSIGNS.


Except as otherwise expressly provided to the contrary, the provisions of this
Restricted Stock Agreement shall inure to the benefit of, and be binding upon,
the Company and its successors and assigns and shall be binding upon the
Purchaser and the Purchaser's legal representatives, heirs, legatees,
distributees, assigns and transferees by operation of law, whether or not any
such person has become a party to this Restricted Stock Agreement or has agreed
in writing to join herein and to be bound by the terms, conditions and
restrictions hereof.


SECTION 6  NO RETENTION RIGHTS.


Nothing in this Restricted Stock Agreement shall confer upon the Purchaser any
right to continue in Service for any period of specific duration or interfere
with or otherwise restrict in any way the rights of the Company (or any Parent
or Subsidiary employing or retaining the Purchaser) or of the Purchaser,
including without limitation such rights as the Purchaser has under the New
Employment Agreement.  If there is any conflict between this Restricted Stock
Agreement and the New Employment Agreement, the New Employment Agreement shall

 
6

--------------------------------------------------------------------------------

 

control.


SECTION 7  TAX ELECTION & SHARE WITHHOLDING.


(a)           Tax Election.  The acquisition of the Purchased Shares may result
in adverse tax consequences that may be avoided or mitigated by filing an
election under Code Section 83(b).  Such election may be filed only within 30
days after the Effective Date. The Purchaser should consult with his or her tax
advisor to determine the tax consequences of acquiring the Purchased Shares and
the advantages and disadvantages of filing the Code Section 83(b) election.  The
Purchaser acknowledges that it is his or her sole responsibility, and not the
Company's responsibility, to file a timely election under Code Section 83(b),
even if the Purchaser requests the Company or its representatives to make this
filing on his or her behalf.  CIRCULAR 230 DISCLAIMER:  Nothing contained herein
concerning certain federal income tax considerations is intended or written to
be used, and cannot be used for the purpose of (i) avoiding tax-related
penalties under the Internal Revenue Code or (ii) promoting, marketing or
recommending to another party any transactions or tax-related matters addressed
herein.
 
(b)           Share Withholding.  The Company shall have the power and right to
deduct or withhold, or require the Purchaser to remit to the Company, an amount
sufficient to satisfy the minimum federal, state, and local taxes required by
law to be withheld with respect to any grant, sale, exercise, or payment made
under or as a result of this Restricted Stock Agreement.  The foregoing
notwithstanding, the Purchaser may elect to satisfy the withholding requirement,
if any, in whole or in part, by having the Company withhold Shares from the
Shares that would otherwise be transferred to the Purchaser having a Fair Market
Value, on the date the tax is to be determined, equal to the minimum amount of
any required withholding taxes as the result of the vesting of the Shares, and
the Company shall remit the amount of such withholding to the proper tax
authorities.  All elections shall be made in writing and signed by the
Purchaser.
 
SECTION 8  LEGENDS.


All certificates evidencing Purchased Shares shall bear the following legend:


“THE SHARES REPRESENTED HEREBY MAY NOT BE SOLD, ASSIGNED, TRANSFERRED,
ENCUMBERED OR IN ANY MANNER DISPOSED OF, EXCEPT IN COMPLIANCE WITH THE  TERMS OF
A WRITTEN AGREEMENT BETWEEN THE ISSUER OF SUCH SHARES AND THE REGISTERED HOLDER
OF SUCH SHARES (OR THE PREDECESSOR IN INTEREST TO SUCH HOLDER OF SHARES).  SUCH
AGREEMENT GRANTS TO SUCH ISSUER CERTAIN REPURCHASE RIGHTS UPON TERMINATION OF
SERVICE WITH THE COMPANY.  THE SECRETARY OF SUCH ISSUER WILL UPON WRITTEN
REQUEST FURNISH A COPY OF SUCH AGREEMENT TO THE HOLDER HEREOF WITHOUT CHARGE.”


If required by the authorities of any state in connection with the issuance of
the Purchased Shares, the legend or legends required by such state authorities
shall also be endorsed on all such certificates.

 
7

--------------------------------------------------------------------------------

 

SECTION 9  NOTICE.


Any notice required by the terms of this Restricted Stock Agreement shall be
given in writing and shall be deemed effective upon (i) personal delivery,
(ii) deposit with the United States Postal Service, by registered or certified
mail, with postage and fees prepaid or (iii) deposit with a recognized overnight
courier service, with shipping charges prepaid.  Notice shall be addressed to
the Company at its principal executive office and to the Purchaser at the
address that he or she most recently provided to the Company in accordance with
this Section 9.


SECTION 10  ENTIRE AGREEMENT.


This Restricted Stock Agreement, together with the Plan, constitute the entire
contract between the parties hereto with regard in the subject matter hereof and
supersede any other agreements, representations or understandings (whether oral
or written and whether express or implied) which relate to the subject matter
hereof, including, without limitation, the Original Agreement.


SECTION 11  CONFLICTS OF LAW.


This Restricted Stock Agreement shall be governed by, and construed in
accordance with, the laws of the State of Nevada, without regard to conflict of
laws principles.


IN WITNESS WHEREOF, each of the parties has executed this Restricted Stock
Agreement, in the case of the Company by its duly authorized officer, as of the
4th of July, 2011, to become effective only upon and subject to the Closing.






PURCHASER:
 
 
 /s/ Michael R. Stewart       
Name: Michael R. Stewart
 
PHOTOMEDEX, INC.
 
 
By:  /s/ Richard J. DePiano           
Name: Richard J. DePiano
Title: Chairman of the Board or Directors
















 
8

--------------------------------------------------------------------------------

 
